Affirmed by unpublished PER . CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary L. Wise appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006) action against the United States after a 28 U.S.C. § 1915 (2006) review. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Wise v. United States, No. 6:09-cv-00901-MBS, 2009 WL 5171215 *113(D.S.C. Dec. 18, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.